Citation Nr: 0102946	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for status post amputation, 
phalanx, right first toe.


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1953 to 
December 1954.

This appeal arises from a February 1999 rating decision of 
the Buffalo, New York, regional office (RO) which denied 
service connection for status post amputation, distal phalanx 
right first toe.  The notice of disagreement was received in 
April 1999.  The statement of the case was issued in May of 
1999. The veteran's substantive appeal was received in 
November 1999. 


FINDING OF FACT

The Board finds that there is an approximate balance of 
positive and negative evidence in the record as to whether 
the veteran suffered an injury to his right great toe in 
service that required amputation of the distal phalanx.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran's claimed disability, status post 
amputation, phalanx right first toe, was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107(b)); 38 C.F.R. 
§§ 3.303, 3.102 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records are unavailable, 
presumably having been destroyed in a fire at the National 
Personnel Records Center (NPRC) during the early 1970's.  
Various attempts by the RO to obtain service medical records 
from all potential sources were unsuccessful.  

In June 1998, the veteran filed a claim for service 
connection for the residuals of an injury to his right great 
toe.  On the form, he listed his dates of service as spanning 
from January 1953 to December 1954.  He maintained that he 
had injured his right great toe in service in May 1953, that 
he had received treatment at facilities in Germany, and that 
he had eventually undergone a partial amputation of the toe.  
He submitted a copy of his NA Form 13038, Certification of 
Military Service, showing his service dates and termination 
of service by honorable discharge.  There are no other 
records pertaining to his service.  However, he has clearly 
maintained that he served in Germany during his time in 
active service.

The veteran was afforded a VA medical examination in August 
1998.  He reported that he had dropped a gun (in the 
military, the term "gun" does not refer to a hand-held 
firearm, but is a large, generally crew-fired weapon, such as 
a cannon) on his right foot in 1953.  He said he underwent 
two surgeries that eventually led to the removal of the 
narrow part of the distal toe.  He stated he was able to 
continue in the military until his service discharge in 1954.  
The veteran said he had been experiencing ongoing pain in the 
right great toe for many years, and that the pain had become 
more pronounced over the past 10 to 15 years.  He indicated 
he had received treatment through VA facilities in Rome and 
Syracuse.  On physical examination, there was mild redness of 
the right first toe.  The portion of toe distal to the 
interphalangeal joint was missing.  The examiner made 
reference July 1998 X-rays that showed deformity of the 
distal right great toe, with arthrodesis of the 
interphalangeal joint.  The final clinical impression at the 
conclusion of the examination was "status post injury to the 
right great toe with partial amputation and ongoing deformity 
and arthrodesis of the interphalangeal joint."

In a letter dated December 1998, the RO advised the veteran 
that it had been unable to secure his service medical 
records, and informed him that alternate documents could be 
furnished in support of his claim.  Documents mentioned 
included statements from service medical personnel, 
statements or affidavits from fellow servicemen who had 
personal knowledge of his disability during service or at the 
earliest possible date following discharge from service, 
employment physical examinations, medical evidence from 
private facilities or physicians, letters written during 
service which might have mentioned or described the injury, 
and/or photographs taken during service which might 
illustrate the claimed injury.  He was also specifically 
requested to provide exact details of the treatment he 
received in the military for the right first toe injury, so 
that the RO could conduct further searches for his service 
records.  No response was received from the veteran.

Medical records from the Syracuse VA Medical Center (VAMC), 
dated from July 1997 to January 1999, were associated with 
the claims folder.  This included records from Little Falls 
Hospital and the Rome VA Outpatient Center (VAOPC).  Of note, 
the veteran was seen for an initial visit to Rome VAOPC for 
pain associated with his toe in July 1997.  He reported that 
he had undergone a partial amputation of that toe in 1951 
while on active duty.  Subsequent outpatient records document 
the veteran's continued treatment for complaints of pain of 
the right great toe.  The records, however, contain no 
discussion of the type of medical care he received for his 
toe post-service, if any, prior to his initial visit in 1997.  
A May 1998 report from the surgical clinic noted the 
veteran's stated history of having dropped a caisson on his 
right great toe in service; clinical evaluation indicated the 
likelihood of a neuroma, and pointed to the possibility of 
further amputation.  

Service connection for status post amputation of the distal 
phalanx of the right first toe was denied in February 1999.  
The RO held that the veteran had failed to substantiate the 
claim that his current disability was connected to his 
military service.

The veteran filed a notice of disagreement in April 1999.  In 
an attached statement, he stated that he had arrived in 
Germany in April 1951 and was assigned to the 1st Division 
Artillery, Baker Battery.  He described the events leading to 
his injury, recounting how the caisson, or the trail, on a 
155 mm howitzer was dropped on his right foot, crushing the 
first toe.  He stated that he was taken to the Harvey 
Barracks in Kitchengen, Germany, then transferred to the tent 
field hospital in Werzberg or Nuremberg, where he stayed for 
a month.  He described being treated for approximately a 
month and being sent back to his battery.  Then, several 
months later, he was returned to the field hospital because 
he was having trouble with the toe.  That time, he states, he 
underwent another month of treatment, including stabilization 
of the toe by means of a "finishing nail" inserted into the 
joint.  He indicated that he then was returned to his unit 
until he rotated back to the United States in December 1954.  
In a postscript, he stated that he was to undergo surgery on 
the toe in April 1999.

The veteran concurrently provided lay statements from his 
brother and brother-in-law.  They each recalled that the 
veteran had smashed his big toe in service, and that he 
eventually had to undergo a partial amputation of that toe.  
His brother-in-law indicated that he used to have pictures 
and letters from that period, but that they were destroyed in 
a fire that had occurred in 1972.  Both statements were dated 
in April 1999.

The veteran also completed an NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data, giving 
information on the facilities in which he was treated during 
service.  Specifically, the veteran maintained that he had 
served with "1st Division, AHB Battery" and that he had been 
treated at Harvey Barracks and the tent field hospital in 
Nuremberg.

A statement of the case was issued to the veteran in May 
1999.  The evidence considered by the RO in rendering its 
decision to deny the veteran's claim for service connection 
was discussed.  The RO noted that no service medical records 
were located, stating that all efforts to obtain the 
veteran's records were unsuccessful.  It reported that the 
NPRC had reported that the records might have been destroyed 
in a fire at the records center in 1973.  The RO also stated 
that it had considered statements by the veteran, his brother 
and his brother-in-law, as well as VA Medical Center 
treatment reports for the period December 1997 to January 
1999.  It pointed out that the veteran had provided more 
specific data so that an additional request could be made to 
the NPRC for service medical records, and that, if additional 
records were located, the decision would be reconsidered.

In August 1999, the NPRC notified the RO that it could not 
reconstruct the veteran's physical exams at induction and 
discharge.  It further stated that it was unable to identify 
the organization (AHB Battery) shown on his NA Form 13055.

Service connection for status post amputation, phalanx, right 
first toe, was denied in October 1999.  The RO again noted 
that further efforts to obtain his medical records were 
unsuccessful.  Because there was no new evidence showing 
service incurrence, the veteran's claim was again denied.  A 
supplemental statement of the case (SSOC) was issued to the 
veteran that same month.

Additional statements from the veteran's family members were 
received in November 1999.  His two sisters, niece, and 
brother-in-law all stated that the veteran had injured his 
toe while he was stationed in Germany, and that he had 
eventually undergone a partial amputation of that toe.  None 
of these individuals made any indication that they were 
present at the time the veteran suffered his toe injury.  The 
veteran's sister indicated that she used to have a picture of 
the veteran that was taken shortly after he underwent 
surgery.  However, she said the photograph had been lost in a 
fire.

In January 2000, the RO denied service connection for status 
post amputation, phalanx, right first toe.  Reference was 
made to the statements received from his two sisters, his 
niece, and his brother-in-law concerning his in-service 
injury.  The RO pointed out the absence of service medical 
records noting his injury and the lack of medical evidence 
showing treatment for more than 40 years following the 
alleged in-service incident.  It further noted the absence of 
medical evidence linking the veteran's current condition to 
an event in military service.  A SSOC was mailed to the 
veteran in January 2000.

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a)(2000).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Until recently, the RO and Board were required by law to 
assess every claim, before completing our adjudication as to 
the merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a)(West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, the Department of Veterans Affairs 
(VA) had the duty to assist the claimant in developing 
additional evidence pertaining to the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81-2 (1990); 
Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  If the burden 
of the veteran was not met, the duty to assist pursuant to 
section 5107(a) did not attach.  Anderson v. Brown, 9 
Vet.App. 542, 546 (1996).  In fact, if the claim was not well 
grounded, the Board was without jurisdiction to adjudicate 
it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well-
grounded.  The veteran was required to provide competent 
evidence of a current disability (a medical diagnosis); 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  The third element could also be established 
through the use of statutory presumptions.  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995) aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996)(table).

Discussion of the well-grounded-claim rubric is important 
because, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
confirmed that, under section 5107(a), VA had a duty to 
assist only those claimants who had established well-grounded 
claims.  More recently, the U.S. Court of Appeals for 
Veterans Claims issued a decision holding VA was not 
permitted to assist a claimant in developing a claim that was 
not well grounded.  Morton v. West, 12 Vet.App. 477 (July 14, 
1999), en banc review denied, 13 Vet.App. 205 (1999)(per 
curiam), remanded sub nom. Morton v. Gober, No. 99-7191 (Fed. 
Cir. Aug. 17, 2000) (unpublished per curiam order), opinion 
withdrawn and appeal dismissed, 14 Vet.App. ___, No. 96-1517 
(Nov. 6, 2000)(per curiam).

In this case, the RO appears to have applied the "well-
grounded" analysis in its denial of the veteran's claim for 
service connection for status post amputation, phalanx right 
first toe.  The RO concluded that the veteran had failed to 
submit a well-grounded claim for service connection because 
there was no evidence of incurrence during service, either 
from documentation during service or from post-service 
continuity of symptomatology.  The Board observes, however, 
that the United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000, Public Law No. 106-475, 114 Stat. 2096.

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions for use in establishing service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon a thorough 
review of the veteran's claim file, the Board concludes that 
all reasonable efforts have been made to compile a complete 
record for this decision, and that the appellant has had 
adequate notice of the evidence necessary to substantiate his 
claim.  

Here, the RO advised the veteran as to the type of evidence 
that was necessary to substantiate his claim for service 
connection.  In a letter dated in December 1998, the RO 
informed the veteran that the Department of the Army had been 
unable to locate his service medical records, and that he 
might furnish alternate documents in support of his claim.  
The RO also advised him that the exact details of the 
treatment he received in service, including names of any 
treating facilities and names of witnesses to the accident, 
were needed to facilitate the search for relevant service 
records.  Further, at the RO's request, the veteran completed 
and submitted an NA Form 13055 in April 1999, on which he 
detailed the time and place when his toe injury had occurred.  
The NPRC unfortunately reported in August 1999 that it was 
still unable to reconstruct the veteran's service enlistment 
or discharge examinations.  Clearly, VA has fulfilled its 
mandate to make all possible efforts in obtaining the 
veteran's service medical records.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999). 

The Board acknowledges the fact that the veteran's service 
medical records are not available, apparently through no 
fault of his own.  In such a case, VA bears a heightened duty 
to advise the veteran of this problem, and of possible 
alternative forms of evidence that he may submit in support 
of his claim.  Smith v. Brown, 10 Vet.App. 44, 48 (1998) 
citing Layno v. Brown, 6 Vet.App. 465, 469 (1994) and Dixon 
v. Derwinski, 3 Vet.App. 261, 263 (1992).  Alternative forms 
of evidence include, but are not limited to:  VA military 
files, statements from service medical personnel, statements 
from service comrades, reports of physical examinations 
conducted by employers or insurers, post-service treatment or 
pharmacy records, and letters written or photographs taken 
while the veteran was in service.  See VA Adjudication 
Procedure Manual, M21-1, Part III, para. 4.25(c).

As noted above, the veteran was advised of the fact that his 
service medical records were missing and that he could 
furnish alternate documents in support of his claim.  The RO 
suggested such alternate evidence as statements from service 
medical personnel, statements or affidavits from fellow 
servicemen who had a personal knowledge of the injury during 
service or at an early date following discharge from service, 
letters written during service which mentioned or described 
the injury, and photographs taken during service which might 
illustrate the injury.  The veteran was plainly advised of 
the alternative forms of evidence he might submit.  Finally, 
the Board notes that all identified post-service medical 
records have been requested and obtained.  Based upon the 
above noted actions, we find that VA has fulfilled its duty 
to assist the veteran in the development of his claim.  
Accordingly, there is no prejudice in the Board's reviewing 
the claim on the merits.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).

In rendering our decision, the Board must account for the 
evidence which we find to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting that 
which is submitted by and on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  For the Board to 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), 
citing Gilbert, at 54.  It is the task of the Board to assess 
the credibility and probative value of the evidence and 
render its decision.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b)(West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99(2000)(to be codified as amended at 38 
U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2000).

The veteran produced a written statement concerning the 
circumstances of the injury he claimed.  He also provided lay 
statements from family members concerning his injury.  The 
Board notes that VA regulations do not require establishment 
of service connection through service medical records; it may 
be established by cognizable evidence from other medical and 
lay sources.  Smith v. Derwinski, 2 Vet.App. 147, 148 (1992).  
The Court has held that the "duty to assist" the appellant 
includes advising him or her that, even though service 
records were not available, alternate proof to support the 
claim will be reconsidered.  See Layno, supra.  Thus, the lay 
statements provided were properly considered by the RO.  
However, their probative evidentiary value is diminished by 
the fact that none of those statements reflects observation 
contemporaneous with the injury alleged by the veteran.  All 
the statements provided were written after the RO's initial 
denial of service connection.  The veteran has not furnished 
evidence by individuals who had personal knowledge of his 
injury during service or directly thereafter.  He has not 
submitted any of the other evidentiary materials suggested by 
the RO.  

The established law very clearly states that, to prove 
service connection, a claimant must submit medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence.  Pond v. West, 12 Vet.App. 341 (1999); see also 
Caluza v. Brown, supra.  As discussed above, there is no 
medical evidence establishing that the veteran suffered a 
right great toe injury in service that resulted in a partial 
amputation of that toe.  Further, as discussed above, the lay 
statements received in support of the claim for service 
connection would appear to be inadequate to establish 
incurrence on the basis of direct, contemporaneous witnessing 
of the veteran's injury or his treatment in service.

The Board recognizes that development and production of 
evidence has been difficult in this case.  No service medical 
records were located at the NPRC, possibly due to a fire at 
that facility in 1973.  After notification from the RO that 
additional evidence was required to substantiate his claim, 
the veteran introduced only lay statements that were 
contemporaneous with his claim.  An April 1999 letter from 
the veteran's brother-in-law indicates that the family had 
possessed photographs and letters contemporaneous to his 
service and in-service injury, but that they were lost in a 
1972 house fire.

Clearly, the RO has undertaken this case with a laudable 
degree of thoroughness, and, faced with the inability of 
military authorities to produce the veteran's service 
records, has advised the veteran of other types of evidence 
which might support his claim.  The veteran has described his 
alleged injury in both written statements and history given 
to examining medical personnel.  He concedes that there are 
no post-service medical records available because he did not 
see any doctors for his toe until recently.  In response to 
the RO's requests for ancillary evidence, he has obtained 
statements from his brother, brother-in-law, sisters, and 
niece which support his claim that he sustained the injury to 
his toe in service.

The Board recognizes that the only fully competent evidence 
in this case is that of the veteran, since he is the only 
individual, among those who have provided statements, who was 
actually there in the Army in Germany nearly fifty years ago.  
Of course, the veteran is also the person seeking VA benefits 
here, so he cannot be said to be a disinterested party.  In 
addition, the statements of the veteran's relatives could be 
characterized as mere hearsay evidence, since they are based 
upon what the veteran told them.  However, even though the 
proffered statements were not provided under oath, we are 
impressed by the fact that they were individually prepared, 
by persons who have known the veteran for many years, and 
appear to be sincere.  Several also referred to photographs 
which had shown the veteran after his foot injury in service, 
but which unfortunately had been lost to fire.  Overall, we 
have no reason to question the veracity of the veteran and 
his family members.

In view of the foregoing, the Board is of the view that, 
under the unique facts of this case, the veteran has 
presented a claim in which there is an approximate balance of 
the evidence for and against a grant of service connection.  
In such circumstances, we invoke the doctrine of reasonable 
doubt, and give the benefit of the doubt to the veteran.


ORDER

Entitlement to service connection for status post amputation, 
phalanx, right first toe, is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

